Tom Glaze, Justice, concurring. I believe this court was wrong in the original appeal when we adopted the rule that the increase in value of nonmarital property is marital property when that value is attributable in part to the time, effort and skill of a spouse during the parties’ marriage. See Layman v. Layman, 292 Ark. 539, 731 S.W.2d 771 (1987). In adopting that rule, we remanded the case so the trial court could determine the present fair market value of the nonmarital property as well as its fair market value at the time it was acquired. The difference, we said, should be treated as marital property. Although I have problems with the rule we adopted in the prior Layman decision, I must follow the law of this case. The parties and trial judge did what we instructed, so we must affirm.